Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments/amendment filed on 07/07/2022 have been fully considered and persuasive. 

Allowable Subject Matter

4.	Claims 1-20 are allowed
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claims 1,8 and 19. 
Bachmutsky et al. (US Pub. No. US 2019/0317802 A1) provide work scheduler linked to various applications App1 to AppN and accelerator devices, such as copy engine (e.g., data movers/DMA-offload), crypto engine (e.g., encryption or decryption), policy enforcement engine 354, and parser engine via interconnects, a mesh, or a fabric.

Belgaied et al.  (US Pub. No. US 2016/0308995 A1) provide a network interface card, comprising a cryptographic offload engine and a plurality of security association database (SADB) partitions associated with the cryptographic offload engine, wherein each of the plurality of SADB partitions is associated with one of a plurality of packet destinations, and wherein the cryptographic offload engine is configured to receive a packet from a network connection, wherein the packet is encrypted using a security protocol, obtain an identifier for one of the plurality of security association database (SADB) partitions associated with the packet, apply a security association from the one of the plurality of SADB partitions to the packet to obtain a decrypted packet, and send the decrypted packet to the one of the plurality of packet destinations associated with the SADB partition.

Portolani et al. (US Patent 7,657,940 B2) provide one or more computer processors and when executed executable to: receive SSL encrypted traffic; transfer said SSL encrypted traffic to an SSL offload device; receive from said SSL offload device clear text traffic that has been generated by decrypting the SSL encrypted traffic; determine a load balancing decision to determine a destination server from a plurality of servers for the clear text traffic; rewrite said clear text traffic with a real server address for the determined destination server determined by the load balancing decision; rewrite a destination MAC address to a MAC address for the SSL offload device; after the rewriting steps, forward said clear text traffic to said SSL offload device for re-encryption using the destination MAC address, wherein the real server address is preserved in the clear traffic; and after the SSL offload device re-encrypts the clear text traffic that includes the real server address, route said encrypted traffic to said destination server using the real server address.
Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “ … receiving, at an encryption offload engine, using a first connection in an interconnect fabric, data from a host; encrypting the data from the host at the encryption offload engine to generate encrypted data; and transferring the encrypted data from the encryption offload engine to a storage device using a peer-to-peer connection in the interconnect fabric; wherein the interconnect fabric comprises a switch connected between the encryption offload engine and the storage device; and wherein the peer-to-peer connection uses the switch”, as recited in claim 1, “… the encryption offload engine, and one or more storage devices, wherein the interconnect fabric comprises a switch connected between the encryption offload engine and at least one of the one or more storage devices; wherein the encryption offload engine is configured to: receive data from the host using a first connection; encrypt the data received from the host to generate encrypted data; and send the encrypted data to the at least one of the storage devices using a peer-to- peer connection in the interconnect fabric, wherein the peer-to-peer connection uses the switch”, as recited in claim 8 and “… wherein the interconnect fabric comprises a switch connected between the encryption device and a storage device; and a controller coupled to the interface and configured to: receive, using a first connection to a host, data from a host using the interface; encrypt the data received from the host to generate encrypted data; and send, using a peer-to-peer connection, the encrypted data to a storage device using the interface, wherein the peer-to-peer connection uses the switch”, as recited in claim 19.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
July 29, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434